ON MOTION FOR REHEARING.
Per Curiam.
The motion for rehearing which has been filed in this cause and the argument in support thereof discloses a total misconception of the opinion rendered. Much argument is submitted to sustain the *106position that, on account of a technical irregularity, an election should not be set aside or the will of the majority disregarded, when fairly expressed. It is urged that the result of the opinion of the court in this-case is to authorize the granting- of dramshop licenses in a county where a majority of the voters, as expressed at an election, were opposed to the same. The evils deprecated are not founded upon anything said in the opinion, or anything which can be deduced from it. The validity of the election was not raised in the case, nor referred to in the opinion. We have not “set aside” the election; but have merely decided that the result of that election has not yet been ascertained. That the vote has not yet been counted; a thing which is necessary to do, as the statute directs, before the law goes into effect. The case of the State ex rel. Church v. Weeks, 38 Mo. App. 566, was where the vote was not counted for a year after the election, and we held that the delay did not invalidate the law, it being finally counted as the law directs. The motion is overruled.